ACCEPTED
                                                                                         03-15-00252-CV
                                                                                                 5513161
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     6/2/2015 3:23:50 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-15-00252-CV

                                 IN THE                                FILED IN
                                                                3rd COURT OF APPEALS
                         THIRD COURT OF APPEALS                     AUSTIN, TEXAS
                                OF TEXAS                        6/2/2015 3:23:50 PM
                                                                  JEFFREY D. KYLE
                                                                        Clerk

                     DR. BEHZAD NAZARI, D.D.S., ET AL
                                                    Appellant,
                                  V.

                             THE STATE OF TEXAS
                                                               Appellees,
                                         V.

                       ACS STATE HEALTHCARE, LLC
                                                              Appellees.


        On Appeal from the 53rd District Court, Travis County, Texas
                      Cause No. D-1-GV-14-005380

               UNOPPOSED MOTION TO EXTEND TIME
             TO FILE APPELLANTS’ BRIEF ON THE MERITS


TO THE HONORABLE JUDGES OF THE THIRD COURT OF APPEALS:

      COME NOW, Appellants, Dr. Behzad Nazari, D.D.S., et al, and file this,

their Unopposed Motion to Extend Time to File Appellants’ Brief on the Merits,

and would show as follows:

      The Appellants’ Brief on the Merits is due June 4, 2015. Appellants

respectfully request an extension of fifteen days to file their collective brief. The

Appellant Dental Group consists of over 15 entities, represented at the underlying
trial by six law firms. The review and revision of Appellants’ brief by various trial

counsels is anticipated to take more time than is currently available under the

appellate briefing deadlines. In addition, lead counsel on this appeal has recently

engaged another law firm with expertise in the hyperlinking and technical aspects

of appellate e-filings to assure that the brief complies with the appellate filing rules

and is easy to navigate electronically.

      Appellants’ trial counsel and appellate counsel expect to complete their

review of the brief and filing preparations within a week to ten days. An extension

of time would permit Appellants to prepare a more complete and technically

comprehensive response. This is the Appellants’ first request for an extension and

is unopposed by Appellees.

                                      PRAYER

      For this reason, Appellants request that the deadline for the filing of the

Brief of the Merits in this case be extended to June 19, 2015.



                                 ___________________________________
                                 Jason Ray
                                 RIGGS & RAY, P.C.
                                 700 Lavaca, Suite 920
                                 Austin, Texas 78701
                                 Telephone: (512) 457-9806
                                 Facsimile: (512) 457-9866
                                 E-mail: jray@r-alaw.com
                                ATTORNEY FOR DR. BEHZAD NAZARI,
                                D.D.S. D/B/A ANTOINE DENTAL CENTER,
                                DR. BEHZAD NAZARI, HARLINGEN
                                FAMILY      DENTISTRY,    P.C.  A/K/A
                                PRACTICAL       BUSINESS   SOLUTIONS,
                                SERIES LLC, JUAN D. VILLARREAL D.D.S.,
                                SERIES PLLC D/B/A HARLINGEN FAMILY
                                DENTISTRY       GROUP,    DR.   JUAN
                                VILLARREAL, RICHARD F. HERRSCHER,
                                D.D.S., M.S.D., P.C., DR. RICHARD F.
                                HERRSCHER, M & M ORTHODONTICS,
                                PA, DR. SCOTT MALONE, DR. DIANA
                                MALONE, MICHELLE SMITH, NATIONAL
                                ORTHODONTIX, MGMT., PLLC, DR. JOHN
                                VONDRAK, RGV SMILES BY ROCKY
                                SALINAS, D.D.S. PA, AND DR. ROCKY
                                SALINAS.

                     CERTIFICATE OF CONFERENCE

      I hereby certify that on this date, I conferred with Raymond Winter, counsel

for the State of Texas, and Eric Nichols, counsel for Xerox, and they do not oppose

this motion.



                                            ______________________________
                                            Jason Ray
                            CERTIFICATE OF SERVICE
 I hereby certify that a true and correct copy of the above document was served via
e-service on the 2nd day of June, 2015 on the following:

                          Counsel for Plaintiff State of Texas
Raymond C. Winter
Chief, Civil Medicaid Fraud Division
Reynolds B. Brissenden
Assistant Attorney General
Office of the Attorney General
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 936-1709
Facsimile: (512) 936-0674
E-mail: raymond.winter@texasattorneygeneral.gov
E-mail: reynolds.brissenden@texasattorneygeneral.gov


                         Counsel for Xerox Corporation, et al.
Robert C. Walters                               Eric J. R. Nichols
Gibson, Dunn, & Crutcher, LLP                   Christopher R. Cowan
2100 McKinney Avenue, Suite 1100                Beck Redden, LLP
Dallas, Texas 75201                             515 Congress Avenue, Suite 1750
Telephone: (214) 698-3100                       Austin, Texas 78701
Facsimile: (214) 571-2900                       Telephone: (512) 708-1000
E-mail: RWalters@gibsondunn.com                 Facsimile: (512) 708-1002
                                                E-mail: enichols@beckredden.com
W. Curt Webb                                    E-mail: ccowan@beckredden.com
Constance H. Pfeiffer
Beck Redden, LLP
1221 McKinney Street, Suite 4500
Houston, Texas 77010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720
E-mail: cwebb@beckredden.com
E-mail: cpfeiffer@beckredden.com

                     Counsel for Defendants/Third-Party Plaintiffs
Richard B. Pecore                             J.A. “Tony” Canales
LILES PARKER, PLLC                            CANALES & SIMONSON, P.C.
3400 N. McColl Rd., Suite F-35                2601 Morgan Ave.
McAllen, Texas 78501                          P.O. Box 5624
Telephone: (202) 298-9750                     Corpus Christi, Texas 78465-5624
Facsimile: (202) 337-5804                     Telephone: (361) 883-0601
E-mail: rpecore@lilesparker.com               Facsimile: (361) 884-7023
Counsel for RGV Smiles by Rocky Salinas,      E-mail:
DDS PA, and Dr. Rocky Salinas                 tonycanales@canalessimonson.com
                                              Counsel for M&M Orthodontics, P.A.,
Robert M. Anderton                            Dr. Scott Malone, Dr. Diana Malone,
Mark J. Hanna                                 Michelle Smith, National Orthodontix
Law Offices of Hanna & Anderton               Mgmt., PLLC and Dr. John Vondrak
900 Congress Avenue, Suite 250
Austin, Texas 78701                           Oscar X. Garcia
Telephone: (512) 477-6200                     Law Offices of Oscar X. Garcia
Facsimile: (512) 477-1188                     302 Kings Highway, Suite 112
E-mail: andertonr@msn.com                     Brownsville, Texas 78521
E-mail: mhanna@markjhanna.com                 Telephone: (956) 554-3000
Counsel for Richard F. Herrscher, DDS,        Facsimile: (956) 554-3248
MMSC, PC and Dr. Richard F. Herrscher         E-mail: oxgarcia@aol.com
                                              Counsel for Dr. Vivian Teegardin

                                              Philip H. Hilder
                                              William B. Graham
                                              Hilder & Associates, PC
                                              819 Lovett Boulevard
                                              Houston, Texas 77006
                                              Telephone: (713) 234-1416
                                              Facsimile: (713) 655-9112
                                              E-mail: philip@hilderlaw.com
                                              E-mail: will@hilderlaw.com
                                              Counsel for Dr. Wael Kanaan


                                           ____________________________
                                           Jason Ray